


110 HR 3493 IH: To modify the purposes for which the Naval Aviation

U.S. House of Representatives
2007-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		1st Session
		H. R. 3493
		IN THE HOUSE OF REPRESENTATIVES
		
			September 6, 2007
			Mr. Miller of Florida
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To modify the purposes for which the Naval Aviation
		  Museum Foundation at the National Museum of Naval Aviation at Naval Air
		  Station, Pensacola, Florida, may operate the National Flight
		  Academy.
	
	
		1.Modification of lease of
			 property, National Flight Academy at the National Museum of Naval Aviation,
			 Naval Air Station, Pensacola, FloridaSection 2850(a) of the Floyd D. Spence
			 National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by
			 Public Law 106–398; 114 Stat. 1654A–428) is amended—
			(1)by striking
			 naval aviation and and inserting naval aviation,;
			 and
			(2)by inserting
			 before the period at the end the following: , and to teach the science,
			 technology, engineering, and mathematics disciplines that impact on and deal
			 with aviation.
			
